Defendant was convicted of petit larceny committed by stealing a quantity of wheat. The appeal is from the judgment of conviction.
Assigning as error the insufficiency of the evidence to sustain the verdict, defendant contends the state failed to prove venue. The venue of an offense must be proved as any other material allegation. The grain was taken from the farm of H.G. Howell by defendant and another. Howell testified that his farm was in Madison county. There is nothing in the record to show that Howell owned a farm elsewhere, and the fact that the grain was taken from Howell's farm in Madison county was not controverted. This assignment is ingeniously argued by counsel, but we are satisfied that it is without merit and that venue was proved by ample evidence.
It appears that the grain was taken by appellant and a confessed accomplice, who testified for the prosecution. It is contended that the testimony of the accomplice was not corroborated. An examination of the record convinces us that the testimony of the accomplice was amply corroborated and that the jury would have been warranted in its verdict without the testimony of the accomplice.
Other alleged errors are suggested, but counsel for appellant, who did not try the case below, admits that they are not before us for determination.
Judgment affirmed.
William A. Lee, C. J., and Budge, Givens and Taylor, JJ., concur. *Page 572